Ex T3B.66 URC OF DOVER, INC. ***** BY-LAWS ***** ARTICLE I OFFICES Section 1.The registered office of the corporation shall be in Concord, New Hampshire. Section 2.The corporation may also have offices at such other places both within and without the State of New Hampshire as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II ANNUAL MEETINGS OF SHAREHOLDERS Section 1.All meetings of shareholders shall he held at such place as may be fixed from time to time by the board of directors. Section 2.Annual meetings shall be held at such place in or out of the State of New Hampshire as the directors shall from time to time fix. Section 3.Written or printed notice of the annual meeting stating the place, day and hour of the meeting shall be delivered not less than ten nor more than sixty days before the date of the meeting, either personally or by mail, by or at the direction of the 1 president, the secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. ARTICLE III SPECIAL MEETINGS OF SHAREHOLDERS Section 1.Special meetings of shareholders for any purpose other than the election of directors may be held at such time and place within or without the State of New Hampshire as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2.Special meetings of shareholders for any purpose or purposes may be called by the president, board of directors, or the holders of not less than one-tenth of all the shares entitled to vote at the meeting. Section 3.Written or printed notice of a special meeting stating the place, day and hour of the meeting and the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than sixty days before the date of the meeting, either personally or by mail, by or at the direction of the president, the secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. Section 4.The business transacted at any special meeting of shareholders shall be limited to the purposes stated in the notice. 2 ARTICLE IV QUORUM AND VOTING OF STOCK Section
